DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12, 14-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation "the upper" in line 2 and “the wall of the upper” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 11 recites the limitation "the surface" in line 2, and “the wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 recites the limitation "one other lace" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation “lace” has been introduced for the first time in claim 16. It appears “one other lace” should be  - - one other shoestring - -.
	The preamble of claims 19 and 20 is incomplete and indefinite. The preamble should be changes to  - - method of using a shoe with a shoestring - -.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,185,124. Although the claims at issue are not identical, they are not patentably distinct from each other since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See MPEP § 804.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Csorba (Pub. No. US 2004/01818972). With respect to claims 1-15 and 17-18, Csorba discloses a shoe (footwear for conventional, usual purposes (e.g. walking shoes, high shoes (boots) and the footwear for sports (e.g. cleats, trainers, shoes for running, jogging, fitness, football, basketball, climbing, cycling, hiking, ice hockey, roller-skating, etc.). The invention may also be applied in special footwear (e.g. motorbike boots, military boots, see figures 1-2, 4-8, 25-26 and 30), comprising: a sole (sole comprising an upper layer 10 and lower layer 11) with a channel (grooves 5, see figures 9-10) extending through the sole and a shoestring (girth lace 1, see figures 4 & 22) extending through the sole channel (groove 5); comprising two or more channels extending through the sole (figures 9-10, shoe plurality of grooves 5); comprising three or more channels extending through the sole (see figures 9-10);  wherein the sole has a lateral side and a medial side (see figures 9, which shows the sole having an inner side/medial and an outer side/lateral), and the channel (groove 5) passes from the medial side to the lateral side, or the channel passes from the lateral side to the medial side; wherein the shoestring (girth lace 1) extends over the shoe (figures 1-4, show the girth lace one extending over the shoe); wherein the shoestring (girth lace 1) sits in a tube (the girth laces 1 are located in the girth tubes 3, see figures 1 & 5) over the surface of the upper (inner coat 8, see figure 1); wherein the shoestring (lace 5) extends through a plurality of the channels (grooves 5, see figures 4-5 & 9-10); wherein a first portion of the upper (inner coat 8, see figure 1) extends around an ankle of a user (see figures 1-2 and 4, where the upper covers the sides and back of the foot); wherein the shoestring (girth lace 1) sits in a tube (girth tubes 3) over the surface of the first portion (the area in the back of the shoe covering the ankle, see figure 4); wherein the shoe further comprising an upper cover (inner coat 8, see figures 1- 2); wherein the shoestring (girth lace 1) sits in a tube (girth tube 3) over the surface of the upper cover (numeral 13 indicates the channels firmly attached to the Inner Coat, through which are led the Girth Tubes with the girth laces, see figure 1); wherein the shoe is an athletic shoe (footwear for sports (e.g. cleats, trainers, shoes for running, jogging, fitness, football, basketball, climbing, cycling, hiking, ice hockey, roller-skating, etc.); wherein the shoestring (girth lace 1) extends through a plurality of the channels (groove 5). 
	With respect to claim 16, Csorba discloses the shoe further comprising at least one other shoestring/ lace (upper lace 7; the loops of the pairs of the girth laces (1) sticking out of the girth tubes serve as the eyelets, through which the upper lace (numeral 7) is wound, see figure 1), an upper cover (inner coat 8, see figures 1-2), wherein the upper cover comprises shoestring eyelets (ordinary eyelets 14, see figures 1-2), and further comprising a shoestring strip (outer cover 9) extending over the shoestrings (girt lace 1 & upper lace 7, see figure 2). 
	With respect to claims 19-20, Csorba discloses a method of using of a shoe with shoestring comprising: providing the shoe of claim 1 and tightening the shoe to a user’s foot (Csorba discloses a tying mechanism (girth lace 1, girt tube 3 and upper lace 7) for a  footwear. The tying mechanism provides customers with closer and more comfortable fit of the footwear to their feet, resulting in the improved coordination of movements between the foot and the shoe and an increased control of the foot over the movements of the shoe. By adding a heel section to the area closely controlled by the upper lace (7) through the girth laces (1), the tying mechanism allows the user to control tying of the shoe to a substantially larger extent with regard to the toe-to-heel distance.); wherein the tightening step comprises extending the shoestrings through the channels ( Figure 4 shows, numeral 8 that indicates the Inner Coat, numeral 13 the channels for the Girth Tubes, numeral 3 the Girth Tubes, numeral 5 the grooves in the Upper Layer of the Sole, in which the Girth Tubes are placed. Numeral 10 indicates the Upper Layer of the Sole, 11 the Lower Layer of the Sole), and securing the shoestrings with a shoestring catch (the bow/knot created when the upper lace is tied and draws up the eyelets, with which the girth laces are joined).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are soles with channels and shoestrings analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
04/28/2022